Order filed September 27, 2011.




                                        In The

                       Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-10-00052-CV
                                   ____________

                            COMPASS BANK, Appellant

                                          V.

           MARHABA PARTNERS LIMITED PARTNERSHIP, Appellee


                On Appeal from the County Civil Court at Law No. 4
                              Harris County, Texas
                          Trial Court Cause No. 935955


                                       ORDER

       On February 9, 2010, this court was notified that appellee, Marhaba Partners
Limited Partnership, petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the Southern District of Texas, under cause number 10-30227. On
February 18, 2010, this court ordered the cause abated and treated as a closed case. See
TEX. R. APP. P. 8.2.

       Following the abatement, this court has heard nothing from the parties. According
to the bankruptcy court PACER system, the bankruptcy case was closed on July 1, 2011.
Accordingly, unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be reinstated and
dismissed for want of prosecution.



                                      PER CURIAM




                                             2